IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS

                       NOS. WR-90,442-01 AND WR-90,442-02


                  EX PARTE DEREK LEE CASEY, JR., Applicant

                                            v.

                               THE STATE OF TEXAS

          ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
      CAUSE NOS. 12110-D & 12111-D IN THE 350TH DISTRICT COURT
                       FROM TAYLOR COUNTY

          KEEL, J., filed a concurring opinion in which HERVEY, RICHARDSON,
and WALKER, JJ., joined.

                              CONCURRING OPINION


       Applicant pled guilty to two charges of aggravated assault of a public servant

stemming from a nighttime shooting in an Abilene alley. The officers were not hit, but

they returned fire, and Applicant was wounded. After a pre-sentence investigation

report and a punishment hearing, the trial court sentenced him to 25 years in prison with a
                                                                                           2

deadly weapon finding. The Court grants relief, and I write separately to explain why I

agree with its opinion.

       Applicant filed a writ of habeas corpus claiming, among other things, that his

guilty plea was involuntary because of a violation of Brady v. Maryland, 373 U.S. 83

(1963). That is, the State failed to disclose the fact that the police did not identify

themselves as officers before he shot at them. The “failure to identify” was revealed by

the punishment-hearing testimony given by the police, and it contradicted pretrial

discovery material indicating that the officers had announced themselves as police before

the shooting started.

II.    Brady Generally

       The prosecution has an “inescapable” duty to disclose favorable evidence, even if

it is known only to the police. Kyles v. Whitley, 514 U.S. 419, 437-38 (1995); Harm v.

State, 183 S.W.3d 403, 406 (Tex. Crim. App. 2006). A Brady claim is established by

proof that the State suppressed favorable, material evidence. Ex parte Kimes, 872

S.W.2d 700, 702-03 (Tex. Crim. App. 1993).

       “Favorable evidence is that which, if disclosed and used effectively, ‘may make

the difference between conviction and acquittal.’” Pena v. State, 353 S.W.3d 797, 811

(Tex. Crim. App. 2011) (quoting United States v. Bagley, 473 U.S. 667, 676 (1985)). It

includes exculpatory and impeachment evidence. Pena, 353 S.W.3d at 811. Evidence

is favorable if it negates the required culpable mental state. See Pena, 353 S.W.3d at

813. The required culpable mental state for aggravated assault of a peace officer
                                                                                              3

includes knowledge that the victim was a police officer. Hooper v. State, 214 S.W.3d 9,

13 (Tex. Crim. App. 2007).

       The Brady materiality standard is the same as the prejudice standard used for a

claim of ineffective assistance of counsel. Kyles, 514 U.S. at 434; Bagley, 473 U.S. at

682; Ex parte Adams, 768 S.W.2d 281, 290 (Tex. Crim. App. 1989). Favorable

evidence is material if its disclosure would have yielded a reasonable probability that the

outcome of the trial would have been different. Kimes, 872 S.W.2d at 702-03. A

“reasonable probability” is shown when the failure to disclose “undermines confidence in

the outcome of the trial.” Kyles, 514 U.S. at 434 (quoting Bagley, 473 U.S. at 678). In

the context of an involuntary-plea claim, the “different outcome” is a plea of not guilty.

Tate v. Wood, 963 F.2d 20, 24 (2d Cir. 1992); see also Ex parte Moussazadeh, 361

S.W.3d 684, 691 (Tex. Crim. App. 2012) (holding that ineffective-assistance-of-counsel

prejudice standard is met by evidence that the defendant would not have pled guilty if his

attorney had not performed deficiently).

       In a case of aggravated assault on a peace officer, evidence negating a defendant’s

knowledge that he was shooting at a police officer would be favorable evidence. Such

evidence would be material in the guilty-plea context if its disclosure likely would have

yielded a not-guilty plea. Those two things together equal a viable Brady claim.

III.   Brady and Guilty Pleas

       Brady violations can render guilty pleas involuntary. Ex parte Lewis, 587 S.W.2d

697, 703 (Tex. Crim. App. 1979) (op. on reh’g) (“a showing of the State’s failure to
                                                                                               4

disclose favorable information before entry of a guilty plea leads as a matter of law to the

conclusion that the plea was not knowingly and intelligently made.”). We have granted

relief for Brady violations that arose in the guilty-plea context. See, e.g., Ex parte

Hernandez-Mendoza, No. WR-89,376-02, 2019 WL 4858440 (Tex. Crim. App. Oct. 2,

2019) (per curiam) (granting relief after guilty plea in drug case where State failed to

disclose lab report showing contraband weighed less than alleged); Ex parte Hirschler,

No. WR-85,904-01, 2016 WL 6778197 (Tex. Crim. App. Nov. 16, 2016) (per curiam)

(granting relief after guilty plea in robbery case where State withheld the victim’s failure

to identify the defendant in a photospread); Ex parte Disnard, No. WR-67,912-04, 2015

WL 6182228 (Tex. Crim. App. Oct. 14, 2015) (per curiam) (granting relief after guilty

plea in drug case where contraband was planted by police); Ex parte Johnson, No. AP-

76,153, 2009 WL 1396807 (Tex. Crim. App. May 20, 2009) (per curiam) (granting relief

after guilty plea in sexual assault case where State withheld evidence that the victim

recanted her allegation).

       Granting relief for Brady violations that arise in the guilty-plea context is not

foreclosed by Ex parte Palmberg, 491 S.W.3d 804 (Tex. Crim. App. 2016). Palmberg

expressly declined to “reach the question whether Brady material must be disclosed

before a plea bargain is made” because no exculpatory evidence was withheld from the

defendant. Id. at 814-15. Palmberg’s expression of doubt about Brady’s applicability

to guilty pleas was unnecessary to the resolution of the issue before it, so the expression

was dictum. See Oliva v. State, 548 S.W.3d 518, 524 (Tex. Crim. App. 2018). Dictum
                                                                                            5

is not binding authority. Baumgart v. State, 512 S.W.3d 335, 342 (Tex. Crim. App.

2017). Therefore, Palmberg’s doubts are not authoritative on the issue of Brady’s

applicability to guilty pleas.

       Furthermore, Palmberg acknowledged the viability of an involuntary-plea claim

given affirmative misrepresentations about the State’s evidence. Palmberg, 491 S.W.3d

at 810. The Court noted that whereas Palmberg knew that his contraband had not been

tested in a lab, a defendant who is affirmatively misled to believe that his contraband

could be tested may have a viable challenge to the voluntariness of his plea. Id. The

latter scenario is analogous to Applicant’s case: he was affirmatively misled about the

prosecution’s case.

IV.    This Case

       The State represented pretrial that the police “repeatedly” identified themselves as

officers before the shooting started. But it came to light in the punishment hearing that

no such identifications had been made. Given the nature of this case—a nighttime

shooting in an alleyway—the difference between the reality and the appearance of the

State’s case is great enough to undermine confidence in the guilty plea. Consequently, I

join the Court’s opinion granting relief.



Filed: January 27, 2021

Do Not Publish